Citation Nr: 0600775	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-39 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, beyond January 10, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel





INTRODUCTION

The veteran had active service in the U.S. Navy Reserve from 
January 1981 to January 1984, and with the U.S. Coast Guard 
Reserve from February 2003 to October 2003.  He also had 
service in the Selected Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Education 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran had verified active duty from January 1981 to 
January 1984, and from February 2003 to October 2003.

2.  The veteran's delimiting date for the use of his 
educational assistance benefits was January 10, 1998.

3.  The veteran filed the pending claim for educational 
assistance benefits in July 2004.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond 
January 10, 1998, for the receipt of educational benefits 
pursuant to Chapter 1606, Title 10, United States Code, have 
not been met.  38 U.S.C.A. §§ 16132, 16133, 5103A (West 
2002); 38 C.F.R. § 3.102, 3.159, 21.7540, 21.7550, 21.7551 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Appellants Claims (Court) held that the VCAA, 
with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by the VCAA).  As well, the statute at issue in 
this matter is not found in Chapter 51.

In any event, the record reflects that the appellant was 
provided with notice of the RO's determination in his claim, 
and was provided with a Statement of the Case in September 
2004 which provided adequate notification of the information 
and evidence necessary to substantiate his claim.

The Board notes that the appellant was not specifically 
advised of what evidence VA would obtain for him and of what 
evidence he was responsible for submitting, or that he should 
submit relevant evidence in his possession.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

However, the instant case turns on the veteran's eligibility 
date for Chapter 1606 education benefits and the date his 
claim for VA education benefits was received, matters that 
are not in dispute.  Since the veteran has been notified of 
the basis for the denial of his claim and of the law and 
regulations pertaining to the issue before the Board, and as 
the relevant evidence in this case is undisputed and it is 
the law which is dispositive in this matter, the Board finds 
that the appellant has not been prejudiced by any deficiency 
in the notice provided to him pursuant to 38 U.S.C.A. § 
5103(a).  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Nor has the appellant been prejudiced by any failure to 
assist him in obtaining evidence in connection with the 
instant claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim); DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Accordingly, the Board will address the 
merits of the veteran's claim.

Factual Background

Review of the record reveals that the veteran submitted an 
application for education benefits in July 2001.  The veteran 
indicated that he had served from 1981 to 1983 in the U.S. 
Navy.  That application was denied.  The RO noted that the 
veteran was not eligible because he was beyond his delimiting 
date of January 10, 1998.

The veteran again applied for education benefits in July 
2004, noting the U.S. Navy service as well as service from 
September 2001 to October 2003 in the U.S. Coast Guard.  The 
RO notified the veteran that his application was denied 
because he was beyond his delimiting date.

In his August 2004 notice of disagreement, the veteran stated 
that he understood the decision because of the time limit.  
He indicated that he wished to appeal because he had 
honorably served is country since 1981.  He noted that he had 
been called to active duty in September 2001 and served for 
13 months, and that he had subsequently served in Iraq for 
seven months.  He indicated that after his return home, he 
re-enrolled in college and applied for VA benefits.  He 
related that it was his understanding that one had 10 years 
to use education benefits after separation from service, and 
that he had never separated from service.  

In his October 2004 substantive appeal, the veteran expressed 
his belief that his case had been decided incorrectly.  He 
stated that he had served for 24 years in the Navy and Coast 
Guard Reserves.  He stated that he had a busy schedule and 
never had the opportunity to continue with his college 
education until his return from the Middle East.  

At his February 2005 hearing, the veteran testified that he 
had served for three years and then entered the active 
Reserves.  He argued that his delimiting date should occur 
when he retired or separated from the Reserves.

Analysis

The applicable legal authority for educational assistance for 
members of the Selected Reserve is found at Chapter 1606, 
Title 10, United States Code.  See 10 U.S.C.A. §§ 16131-37; 
see also 38 C.F.R. §§ 21.7540, 21.7550, 21.7551.

This authority provides a ten-year period of eligibility 
during which an individual may use his or her entitlement to 
Chapter 10 educational assistance benefits. In general, that 
period ends 10-years from the date the individual becomes 
entitled to such assistance or the date the individual 
separates from the Selective Reserve, whichever occurs first.  
38 C.F.R. § 21.7550(a)(1), (2).  Furthermore, if a reservist 
serves on active duty pursuant to an order to active duty 
issued under sections §§ 12301(a), (d), (g), 12302, or 12304 
of Title 10, United States Code, the period of this active 
duty plus 4 months shall not be considered in determining the 
time limit on eligibility found in paragraphs (a)(1) and 
(a)(2) of 38 C.F.R. § 21.7550.  See 38 C.F.R. § 
21.7550(a)(3); see also 10 U.S.C.A. § 16133(b)(4).

A determination of an individual's eligibility for Chapter 
1606 benefits is to be made by the Armed Forces. 38 C.F.R. § 
21.7540(a) (2005).

The basic facts in this case are not in dispute. The veteran, 
as a member of the Selected Reserves, established basic 
eligibility for educational benefits as of January 10, 1988.  
His benefits eligibility ran to January 10, 1998, or 10 years 
from the beginning date of his eligibility.  There is no 
evidence that the veteran was called to active duty during 
the period from January 10, 1988 and January 10, 1998.  While 
he was called to active duty during the period between 2001 
and 2003, those dates fall after his delimiting date of 
January 10, 1998, and cannot serve to extend the dates of the 
veteran's eligibility for Chapter 1606 educational benefits.

The Board is sympathetic to the arguments advanced by the 
veteran; however, the legal criteria governing the payment of 
Chapter 1606 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Since payment of 
government benefits must be authorized by statute and 
regulations, and pertinent regulatory provisions provide that 
the veteran has not satisfied criteria for the payment of 
those benefits within the appropriate time period, the 
veteran's claim must fail.  The law in this case is 
dispositive; therefore, the veteran's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, beyond January 10, 1998 is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


